Citation Nr: 1109962	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-19 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

The Veteran is seeking entitlement to service connection for paranoid schizophrenia.  Specifically, he claims that he was involved in a vehicle rollover accident, for which he was tried at a special court martial during service.  He stated that the mental anguish he experienced during this incident triggered the mechanism for his currently diagnosed paranoid schizophrenia.  In his March 2009 substantive appeal, the Veteran stated that even though schizophrenia was diagnosed prior to his service enlistment, it was aggravated by his active military service.  Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The record reflects that prior to his military service, in June 1974, the Veteran was hospitalized after attempting suicide by overdose at the age of 16.  The diagnosis at that time was situational depression.  The Veteran's March 1976 service enlistment examination noted no abnormalities as his psychiatric condition and his service treatment records are silent as to any psychiatric condition.  After separation from service, private medical records show that paranoid schizophrenia was diagnosed in July 1996.  Subsequent VA treatment records reflect that paranoid schizophrenia has been consistently diagnosed.

Based on the lay testimony provided by the Veteran regarding his observable symptoms that he underwent an increase in his mental symptoms since the claimed in-service trial experience, the Board finds that the Veteran must be afforded appropriate VA examination to determine the etiology of his currently diagnosed paranoid schizophrenia.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination conducted pursuant to this Remand should include an opinion from the examiner as to whether the Veteran did indeed have paranoid schizophrenia prior to service and, if so, whether that preexisting disorder was aggravated beyond its natural progression during his active duty.  Even if the Veteran is found not to have preexisting paranoid schizophrenia, the examiner should address the etiology of the currently diagnosed paranoid schizophrenia.

In addition, in a June 2008 VA treatment record, the Veteran reported that he received monthly disability benefits from the Social Security Administration (SSA).  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  There is no indication in the record that the RO has requested the Veteran's records from SSA.  Accordingly, these records must be obtained and associated with the claims file before the Board can proceed with this appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA disability benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure such records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the RO must afford the Veteran the appropriate VA examination to determine the etiology of his currently diagnosed paranoid schizophrenia.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the pre-service, service, and post-service medical records, and the Veteran's lay statements, the examiner must state whether the Veteran's currently diagnosed paranoid schizophrenia pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this opinion was made.  The examiner must then state whether it was permanently aggravated beyond its natural progression by military service.  If the Veteran's paranoid schizophrenia is found not to have pre-existed military service, the examiner must state whether the currently diagnosed paranoid schizophrenia is related to the Veteran's military service.

A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


